Name: Commission Regulation (EEC) No 1149/90 of 4 May 1990 correcting Regulation (EEC) No 886/90 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/20 Official Journal of the European Communities 5. 5 . 90 COMMISSION REGULATION (EEC) No 1149/90 of 4 May 1990 correcting Regulation (EEC) No 886/90 opening an invitation to tender for the sale for export of baled tobacco held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 203/90 (2), and in particular Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 886/90 (3) provides for the sale for export of baled tobacco held by the Italian intervention agency ; Whereas a check has shown that one of the quantities does not correspond to the measures submitted for an opinion to the Management Committee ; whereas the Regulation in question should accordingly be corrected, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 886/90, the quantity ' 10 952 657 kilograms' is replaced by ' 11 174 411 kilo ­ grams'. Article 2 In the Annex to Regulation (EEC) No 886/90 the figure '1 022 791 ' opposite lot No 5 (Mavra) is replaced by '1 244 545'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 10 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1 990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28 . 4. 1970 , p . 1 . (2) OJ No L 22, 27. 1 . 1990, p . 10 . (  ') OJ No L 92, 7. 4. 1990, p. 20 .